Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theForm 10-QofCarbon Credits International, Inc. (the "Company") for the period endedJuly 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, James M. Ryan, Chief Financial Officer and Principal Accounting Officerof the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Carbon Credits International, Inc. Date: September 14, 2009 By: /s/ James M. Ryan Name: James M. Ryan Title: Chief Financial Officer and Principal Accounting Officer
